Citation Nr: 1118761	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 10 percent for anxiety disorder.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran's original claim was previously remanded to the RO via the Appeals Management Center (AMC) for further development per a Board decision dated July 2006.  It was returned to the Board, but remanded again for development in January 2009.  The requested development has been completed to the extent that is possible, and the appeal has been returned to the Board for additional consideration. 

The evidence of record raises a claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities because of statements made in the March 2009 private medical opinion.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter is referred to the RO for initial consideration.  


FINDING OF FACT

The Veteran's anxiety disorder is productive of occupational and social impairment with occasional decrease in work efficiency.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 30 percent evaluation for the Veteran's anxiety disorder have been met; the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9400 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and the first three Dingess elements are substantiated.  Further notice in this regard is not required.  The Veteran was provided with basic notification regarding what the evidence must show to substantiate his claim for increased evaluations, what portion of that evidence would be provided by VA, what portion of the evidence should be submitted by the Veteran, and the assistance VA could provide the Veteran in obtaining that evidence in a July 2003 letter.  This information was provided to the Veteran prior to the initial adjudication of his claim.  

After the Veteran submitted his notice of disagreement with the initial adjudication, he was provided with more detailed notification in a July 2006 letter.  This letter repeated much of what the Veteran was previously told, but it also provided notification regarding the degrees of disability and the establishment of effective dates.  

The timing deficiency was remedied by the RO's readjudications of the claim after sending the proper notice in May 2007 and April 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded two VA examination of his disability.  In fact, the most recent remand was promulgated in order to obtain a current examination, and this has been accomplished.  This remand was also to obtain treatment records from the Veteran's private doctor.  Although permission was requested from the Veteran to obtain these records it was not received.  The Veteran did not submit these records on his own behalf, but instead submitted the report of a current examination conducted by his doctor.  The Veteran has not requested a hearing.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that his anxiety disorder has increased in severity to such an extent that the 10 percent rating no longer compensates him for the impairment produced by the disorder.  He argues that the most recent VA examiner has described his disability in terms that merit at least a 30 percent evaluation, and that this is also supported by the Global Assessment of Functioning (GAF) scores that have been assigned by the Veteran's care givers.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for an anxiety disorder as secondary to the Veteran's other service connected disabilities was established in a November 1999 rating decision.  A 10 percent rating was assigned for this disability, which currently remains in effect.  The Veteran submitted his claim for a higher evaluation in June 2002.  

The Veteran's disability is evaluated under the rating code for a generalized anxiety disorder, which in turn is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication merits continuation of the current 10 percent rating.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9400.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444. 

The Veteran's scores under the GAF are also a useful tool to determine the Veteran's level of disability.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The evidence includes the report of a VA examination for mental disorders conducted in August 2003.  He did not have a record of any psychiatric hospitalizations.  The Veteran reported treatment with a private psychiatrist, Dr. O., who prescribed him medication.  He reported not working for the past four or five years.  Prior to that he had worked 20 years as a high school teacher.  The Veteran complained of an inability to tolerate people or noise.  He also stated that he became upset and irritable due to problems with his hearing loss.  On examination, the Veteran was clean, adequately dressed, and groomed.  He was tense, hostile, and somewhat provocative.  He was alert and oriented times three.  The Veteran's mood was anxious, his affect was constricted, and his attention, concentration, and memory were good.  His speech was clear and coherent.  He was not hallucinating, and he was not suicidal or homicidal.  His insight and adjustment were fair, and he exhibited fair impulse control.  The diagnosis was generalized anxiety disorder, and his current GAF score was 75.  

The Veteran underwent another VA examination for mental disorders in November 2004.  The claims folder was not available but the electronic file was reviewed, and it was noted that the Veteran was not receiving VA treatment but was in receipt of treatment from a private doctor since 1985.  The Veteran reported that he had retired from his work as a professor of mathematics and physics.  He reported that during the last year, he had been feeling anxious, with restlessness and tension.  He also reported irritability, insomnia, and an inability to concentrate.  The Veteran was also excessively anxious and worried about all kinds of things.  On mental status examination, the Veteran presented with adequate hygiene.  He was spontaneous and established eye contact with the examiner.  There was no evidence of psychomotor retardation or agitation.  There were no tics, tremors, or involuntary movements.  His thought process was logical and coherent.  There was no looseness of association and no evidence of disorganized speech.  The Veteran did not have delusions or hallucinations.  He had no phobias, obsessions, panic attacks, or suicidal ideas.  His mood was anxious.  The Veteran's affect was broad and appropriate, he was oriented, and his memory was intact.  Judgment and insight were fair.  There was no impairment of thought process or communication, and no evidence of inappropriate behavior.  The examiner stated that the Veteran's symptoms moderately interfered with the Veteran's employment and social functioning.  The diagnosis was generalized anxiety disorder.  The Veteran's score on the GAF was estimated to be 60.  

The Veteran submitted a report of a private psychiatric examination dated March 23, 2009 from the doctor from whom he states he has been receiving ongoing treatment.  The doctor states he has been treating the Veteran twice a month since November 2005.  The Veteran was prescribed Xanax.  There was no history of hospitalization.  The Veteran complained of being restless and being unable to concentrate on anything for long.  He was irritable and tried to avoid noise.  On examination, the Veteran's hair was unkempt but he had good personal hygiene.  His face expressed restlessness, but his attitude was cooperative and frank.  He did not have any mannerisms, stereotyped speech or other movement disorders.  His speech did not have abnormalities, he appeared anxious, and his affect was appropriate. The Veteran's thought process was adequate and continuity was goal directed.  There was no evidence of obsessions, delusions, ideas of unreality, compulsions, phobias, or suicidal and homicidal ideations.  The Veteran responded poorly in social, family and interpersonal relations due to his restlessness, but he realized the extent of his problem.  The diagnosis was generalized anxiety disorder, and the current GAF was 50/45.  The examiner opined that the Veteran's prognosis was poor, and that he would be unable to perform any type of remunerative work solely based on his emotional condition.  

The Veteran was provided a current VA examination on March 30, 2009.  He noted that he had not received any VA treatment since the November 2004 examination, although he stated that he was receiving treatment from a private examiner.  The Veteran was on anti-anxiety medication.  He said that he became angry very easily, and he would communicate little with others in order to avoid confrontations.  The Veteran said that he was repetitive about defending his rights and intolerant of anyone who interfered, including external noises.  He said that he divorced his wife for making noise.  The Veteran repeatedly described the sensation of pressure when interacting with others.  He described his anxiety as variable depending on the circumstances.  On examination, the Veteran was adequately dressed and groomed.  He was alert and in contact with reality.  The Veteran spoke loudly with an angry facial expression but was spontaneous and verbal.  His psychomotor activity was tense, his affect appropriate, his mood anxious, and he was oriented.  His thought process had an overabundance of ideas but preoccupation with one or two topics.  He had no delusions, understood the outcome of his behavior, and partially realized he had a problem.  There were no hallucinations or inappropriate behavior.  He did not have panic attacks, and there were no homicidal or suicidal thoughts.  Impulse control was fair but he did report episodes of violence when he believed his rights were threatened.  The example he gave was of a confrontation at an airport that led to his arrest.  His memory was normal.  The Veteran was no longer employed, and had been retired for eight years.  The diagnosis was generalized anxiety disorder, and the score on the GAF was 60.  The examiner opined that there was no reduced reliability and productivity due to the Veteran's symptoms.  However, the examiner also opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorders and symptoms, but with generally satisfactory functioning.  Finally, the examiner opined that there had been no significant change in the Veteran's condition since the November 2004 examination.  

The Board finds that the evidence supports entitlement to a 30 percent evaluation for the Veteran's anxiety disorder, but that an evaluation of greater than 30 percent is not supported by the evidence.  

Both the November 2004 and March 2009 VA examinations demonstrate that the Veteran's primary symptom is anxiety.  The March 2009 examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is the criterion for a 30 percent evaluation.  Moreover, each of these examiners assigned a score of 60 on the GAF.  While a score of 60 is in the range of moderate disability, it is at the top of that range, only one point removed from the range for mild.  The Board finds that this score is consistent with the opinion of the March 2009 examiner, and supports assignment of a 30 percent evaluation.  38 C.F.R. § 4.130, Code 9400.  

The Board has also considered entitlement to an evaluation in excess of 30 percent, but this is not supported by the evidence.  The record indicates that the Veteran reports some problem with impulse control in situations in which he believes his rights have been violated.  The example that he provided was an argument at an airport that led to his arrest.  He has also reported restlessness that affects his concentration.  However, the other criteria for a higher evaluation have not been met.  He does not have a flattened affect or abnormal speech.  The Veteran has not had panic attacks, difficulty in understanding commands, or impairment of memory.  His judgment and insight have been described as fair, and there is no indication of disturbances of motivation or mood.  The Veteran has not had suicidal or homicidal ideations, delusions, or hallucinations.  The March 2009 VA examiner specifically stated that there was no reduced reliability and productivity due to the Veteran's symptoms.  When taken as a whole, the Veteran's symptomatology more nearly resembles that which warrants a 30 percent evaluation.  

In reaching this decision, the Board has considered the opinion of the March 2009 private examiner that the Veteran is unemployable, and the GAF of 50/45.  However, the Board notes that the symptomatology described by this examiner does not approach that required for a 100 percent evaluation.  The GAF scores are markedly out of line with the score recorded just a week later by the VA examiner, which in turn was consistent with the previous GAF score.  While the private examiner states that he has treated the Veteran since 2005, the Veteran has not cooperated with attempts to obtain the records for this treatment, and has not submitted them on his own.  As a result, there is no way to verify the symptoms shown by the Veteran during that period.  In contrast, the March 2009 VA examiner reviewed the claims folder, and opined that there had been no change in the Veteran's condition since the previous examination in November 2004.  The Board concludes that this makes the March 2009 examination report more probative than the March 2009 private examination report, and will therefore give more weight to its findings.  Those findings show a symptomatology that merits no more than a 30 percent evaluation. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected anxiety disorder presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 30 percent evaluation, but no more, for an anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


